975 So. 2d 638 (2008)
Ronald W. JACKSON, Appellant,
v.
STATE of Florida, Appellee.
No. 2D07-4113.
District Court of Appeal of Florida, Second District.
March 7, 2008.
PER CURIAM.
We affirm without comment the postconviction court's order denying Ronald W. Jackson's Florida Rule of Criminal Procedure 3.853 motion for DNA testing, but we reverse and remand for the postconviction court to address his motion for postconviction relief pursuant to rule 3.850 filed on January 23, 2007.
Affirmed in part; reversed in part; and remanded.
STRINGER, KELLY, and VILLANTI, JJ., concur.